         Case 2:20-cr-00007-DLC Document 30 Filed 07/10/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                           CR 20–07–BU–DLC

                      Plaintiff,

 vs.                                                        ORDER

 RICARDO RAMOS MEDINA,

                       Defendants.

       United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendations in this matter on June 25, 2020. Neither party objects, and so

the Court will review for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists

if the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations

omitted).

       Judge DeSoto recommended this Court accept Ricardo Ramos Medina’s

guilty plea after Medina appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of conspiracy to possess

with the intent to distribute controlled substances in violation of 21 U.S.C. § 846,

as set forth in the Indictment.
        Case 2:20-cr-00007-DLC Document 30 Filed 07/10/20 Page 2 of 2



      The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation (Doc. 28), and adopts them in full, including the

recommendation to defer acceptance of the Plea Agreement until sentencing when

the Court will have reviewed the Plea Agreement and Presentence Investigation

Report. Accordingly,

      IT IS ORDERED that the Findings and Recommendations is ADOPTED in

full. Ricardo Ramos Medina’s motion to change plea (Doc. 21) is GRANTED

and Ricardo Ramos Medina is adjudged guilty as charged in Count I of the

Indictment.

      DATED this 10th day of July, 2020.
